DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said one or more linear grooves extending adjacent and parallel to a corresponding feed-facing surface and having a linear length corresponding to the entire length of said feed-facing side surface” and in lines 5-6 and “said chip breaker being characterized by a uniform cross-section along the linear length thereof” as in lines 8-9 of claim 9; “a cavity” as in claim 11; and “one or more ribs projecting into the cavity from its top end” as in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites on 
Lines 2-3 one or more “feed-facing side surfaces and one or more radial-facing side surfaces”.  However, it is unclear where specifically and in relation to what are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from.  Radial facing in relation to what? An axis of rotation? An axis of the insert? Similarly, for feed facing.  Further clarification is needed.
Lines 4-5 that said top surface is formed with one or more linear grooves “constituting chip breakers, each of said one or more linear grooves extending adjacent and parallel to a corresponding feed-facing surface”.  First, it noted that it is unclear if the one or more grooves each have chip breakers (plural) or that each of the one or more linear grooves has a single chip breaker.  As best understood, in view of Applicant’s disclosure there is a single chip breaker per groove.  Further clarification is needed.
Line 8 “said chip breaker”.  Since line 4 sets forth “chip breakers” plural, it is unclear to which “chip breaker” it is referring to in line 8.  Further clarification is needed.
Claim 42 recites in lines 1-3 that “the chip breakers comprise respective ends, the ends being open to the corresponding radial-facing side surface of the cutting insert”.  
However, it is unclear to which “chip breaker” it is referring to.  Is it that each chip breaker comprises a first end and a second end, each of the first end and second end being open to a corresponding radial-facing side surface of the cutting insert?  
Further, there is insufficient antecedent basis for “the corresponding radial-facing side surface” since no “corresponding radial-facing side surface” related to the chip breaker has been previously introduced.  Note that claim 9, from which claim 42 depends on sets forth in lines 4-7 that the one or more linear grooves constitutes chip breakers…wherein the one or more linear grooves extends to a corresponding feed-facing surface.  There is no recitation of a corresponding radial-facing side surface.  Further clarification is needed.
Further, it is unclear where exactly are these “corresponding radial-facing side surfaces” of the cutting insert are being disposed at.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vreeland US 2,641,048.
In regards to claim 9, Vreeland discloses (as in Figure 1-9) a cutting insert comprising a top surface (13 or 33), a bottom surface (12 or 31), and side surfaces (refer to the side surfaces that connect the top surface to the bottom surface), spanning therebetween, said side surfaces comprising one feed-facing side surface (side surface 11 or 32 where cutting edge 15 or 34 is disposed at) and one radial-facing side surface (side surface 17 or 20 as in Figures 4-6), said top surface (13 or 33) being formed with one linear groove (14), constituting a chip breaker (see column 3, lines 69-73) and, said linear groove extending adjacent and parallel (see Figures 5 and 6) to a corresponding feed-facing surface and having a linear length corresponding to an entire length of said feed-facing side surface (see Figures 1, 5 and 6 and column 4, lines 73-75 bridging into column 5, 1-2 and further in column 5, lines 14-17), said chip breaker (14) being characterized by a uniform cross-section along the linear length thereof (see Figure 2, in the same way Applicant’s cross-section is uniform along the linear length thereof), said feed-facing side surface being disposed at an acute feed-angle with respect to the top surface (see at least Figures 2, 7-8, note that surface 11 or 32 extend obliquely from bottom surface 12 or 31 in such a way as when they each intersect with their respective top surfaces 13 or 33, surfaces 11 or 32 form an acute angle therein), and said radial-facing side surface being disposed at a radial-angle with respect to the top surface.
However, Vreeland fails to explicitly disclose that the radial-angle is acute and that the value of said feed-angle is greater than the value of said radial-angle.
Nevertheless, a person having ordinary skill in the art, at the time the Applicant’s invention was filed, would have recognized that the value to which clearance angles (radial and feed) are disposed, will depend on the type of material being machined and desired clearance between the insert and the workpiece being machined for optimal surface finish.  A person of ordinary skill in the art, upon reading the teachings of Vreeland, would have recognized the desirability of changing the clearance angles accordingly depending on the type of material being machined and desired clearance between the insert and the workpiece for optimal surface finish.  
Thus, since Vreeland does disclose that there is a feed angle and a radial angle; each of the feed angle and radial angle constitute a defined variable of the cutting insert. Therefore, the value of the feed angle and the value of the radial angle are both recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the values of the clearance angles will depend on the type of material being machined and desired surface finish (in order to avoid unnecessary rubbing of the side surface with the workpiece, therefore damaging the workpiece). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined clearance feed angle and clearance radial angle, were disclosed in the prior art by Vreeland, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Vreeland’s feed angle to be as desired and radial angle to be as desired such as, having both angles be acute and having the feed angle be greater than the radial angle.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 10, Vreeland as modified discloses the cutting insert according to claim 9, Vreeland also discloses oppositely disposed feed-facing side surfaces and oppositely disposed radial-facing side surfaces (see Figures 1-9).
In regards to claim 42, Vreeland as modified discloses the cutting insert according to claim 9, Vreeland also discloses that the chip breaker (14) comprise respective ends, wherein one of the ends being open to the radial-facing side surfaces and the other end being open to a back radial side surface of the cutting insert. See Figure 1.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harif US 2016/0368061 in view of Franko US 3,187,406 and in further view of Mina US 6,979,154.
In regards to claim 9, Harif discloses (as in Figure 1-38) a cutting insert (50) comprising a top surface (52T), a bottom surface (axially opposite to 52T), and side surfaces (52s), spanning therebetween, said side surfaces comprising one feed-facing side surface (one of 52s) and one radial-facing side surface (the other one of 52s), said top surface being formed with one or more linear grooves (see Figure 1B and refer to the circumferential groove formed around the entire periphery, between cutting edge and side surfaces of insert 50) each constituting a chip breaker (refer to the actual chip breaking that occurs when chips curl and break in the groove, also note that there is a suggestion of the channel or groove is a chip breaking channel as in paragraph [0189]), each of said one or more linear grooves extending adjacent and parallel to a corresponding feed-facing surface (see Figures 1A and 8A, in the same way as presented by Applicant’s Figures 7B-7D) and having a linear length corresponding to an entire length of said feed-facing side surface (in the same way as presented by Applicant’s Figures 7B-7D), said chip breaker being characterized by a cross-section along the linear length thereof (in the same way as Applicant’s chip breaker has a uniform cross-section along the linear length thereof as presented by Applicant’s Figures 7B-7D), said feed-facing side surface (one of 52s) being disposed at a feed-angle (angle between side 52s and top surface 52T) with respect to the top surface, and said radial-facing side surface (another one of 52s) being disposed at a radial-angle (angle between another one side 52s and top surface 52T) with respect to the top surface.
Although it is suggested that Harif discloses, in the same way as presented on Applicant’s Figures 7B-7D, that the chip breaker has a uniform cross-section along the linear length thereof, this is not explicitly disclosed.
Nevertheless, Franko teaches that it is well known in the art of cutting inserts, to have a chip controlling groove that has the capabilities of performing chip breaking (see column column 1, lines 11-35 and column 3, line 75 bridging into column 4, lines 1-14), where the chip controlling groove has a uniform cross-section (column 4, line 50-53).  By providing this arrangement, chips generated when machining can be controlled by the groove by controlling the flow and direction of chips so that the chips are effectively broken in a fully satisfactory manner (col 4, lines 11-14).  Additionally, as Franko teaches on column 3, lines 58-74 the desired shape of the chip groove will depend on the type of material being machined and feed rates.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have Harif’s chip breaker groove be of uniform cross-section along the linear length as taught by Franko to control chip flow and direction so that the chips are effectively broken depending on the type of material being machined and desired feed rates when machining.
However, Harif fails to disclose that both angles are acute and said feed-angle is greater than said radial-angle.
Nevertheless, Mina teaches that it is well known in the art of cutting inserts to have a cutting insert with a feed-facing side surface (side surface 3 when in use) being disposed at an acute feed-angle (αi) with respect to a top surface (see Figure 3), and to have aradial-facing side surface (side surface 5 when not in use) being disposed at an acute radial-angle (α) with respect to the top surface (Figure 3), said feed-angle being greater than said radial-angle (see column 4, lines 29-32).  A person having ordinary skill in the art would have recognized that these angles, also known as either clearance or relief angles, will depend on 1) the type of material being machined (e.g. smaller or positive angles are often used to machine softer materials, while larger angles or negative are often used to machine harder materials); and 2) the desired clearance between the insert and the workpiece being machined for optimal surface finish.  
Therefore, it would have obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify Harif’s feed-angle and radial-angle to be both acute and to have the feed-angle be greater than said radial angle, as taught by Mina, depending on the type of material being machined and optimal surface finish.
Additionally, since Harif does disclose that there is a feed angle and a radial angle; each of the feed angle and radial angle constitute a defined variable of the cutting insert. Therefore, the value of the feed angle and the value of the radial angle are both recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the values of the clearance angles will depend on the type of material being machined and desired surface finish (in order to avoid unnecessary rubbing of the side surface with the workpiece, therefore damaging the workpiece). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined clearance feed angle and clearance radial angle, were disclosed in the prior art by Harif, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Harif’s feed angle to be as desired and radial angle to be as desired such as, having both angles be acute and having the feed angle be greater than the radial angle.  In re Aller, 105 USPQ 233/In re Boesch, 205 USPQ 215.
In regards to claim 10, Harif as modified discloses the cutting insert according to claim 9, Harif as modified also discloses oppositely disposed feed-facing side surfaces and oppositely disposed radial-facing side surfaces (see at least Figure 1B of Harif).
In regards to claim 11, Harif as modified discloses the cutting insert according to claim 9, Harif as modified also discloses a cavity (64 as in Figure 5A of Harif) formed therein, said cavity (64 of Harif) having an opening formed in said bottom surface (52 of Figure 5A of Harif) and converging upwardly toward a top end (see Figure 5B of Harif) thereof disposed adjacent to said cutting edge (in the same way as presented on Applicant’s Figures 7B and 7C), said side surface (one of 52s of Harif) and said top end of the cavity defining a thin-walled structured therebetween (see Figure 5B).
In regards to claim 12, Harif as modified discloses the cutting insert according to claim 11, Harif as modified also discloses one or more ribs (99 of Harif) projecting into the cavity from its top end (see Figure 5B of Harif). 
Response to Arguments
Rejections not based on prior art
Applicant's arguments regarding the previous 35 U.S.C. § 112 rejection of claim 9, regarding the “feed-facing side surface” and “radial-facing side surface” as being unclear in relation to what are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from, have been carefully and fully considered, but are not persuasive.
The Examiner reiterates that it is unclear where specifically and in relation to what are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from.  Radial facing in relation to what? An axis of rotation? An axis of the insert? Similarly, for feed facing.  Further clarification is needed.
For this, Applicant points out that Figure 8E with arrow A, and explains the following:
	“As clearly described in Applicant’s specification and as would be understood to one having ordinary skill in the art, radial direction refers to direction traverse to a workpiece, in particular, traverse to a longitudinal axis of the workpiece. Such a direction has been clearly marked in Fig. 8E with arrow A. Accordingly, radial-facing side surface refers to the side that faces in the radial direction.

	Further, as would be understood to one having ordinary skill in the art, the term feed direction generally refers to direction from which a feed, i.e., workpiece, to be worked upon is being supplied or fed. Accordingly, feed-facing side surface refers to the side facing the direction from which the workpiece is supplied, in other words, a direction parallel to longitudinal axis of the workpiece. Thus, it is respectfully submitted that the terms “feed-facing side surface” and
“radial-facing side surface” are clear.” (emphasis to Remarks filed 07/18/2022)

As per the specification and drawings as filed, the “feed-facing side surface” is being identified on Figure 8B by reference number 122a and the “radial-facing side surface” as 122b.  As such, when looking at Applicant’s Figure 8E, the “feed-facing side surface” 122a is in a direction perpendicular to the longitudinal axis x of the workpiece and not parallel to the longitudinal axis of the workpiece as per Applicant’s remarks on page 6, lines 10-12.  Similarly, when looking at Applicant’s Figure 8E, the “radial-facing side surface” 122b is in a direction parallel to the longitudinal axis x of the workpiece and not traverse to the longitudinal axis of the workpiece as per Applicant’s remarks on page 6, lines 3-5.
Thus, it is still unclear where exactly and in relation to what, are each of these feed-facing side surfaces and radial-facing side surfaces are being disposed at and taken from.
Rejections based on prior art
Applicant’s arguments filed on 07/18/2022 with respect to claim 9 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 USC § 103 for claims 9, 10 and 42 over Vreeland US 2,641,048 and under 35 USC § 103 for claims for claims 9-12 over Harif US 2016/0368061 in view of Franko US 3,187,406 and in further view of Mina US 6,979,154 have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE N RAMOS/Primary Examiner, Art Unit 3722